The following opinions were filed March 8, 1927:
Eschweiler, J.
The errors assigned by plaintiff have been severally considered and none are found sufficient to require, a reversal of the judgment or to need discussion. The plaintiff’s evidence, and which would have supported a verdict in his favor, tended to show that the defendant while intoxicated came into plaintiff’s dwelling, acted in a violent, abusive, insulting, and threatening manner, spat on plaintiff, refused to leave until dragged out by an officer and others, overturned furnituré, and broke the glass in the front door.
The defendant’s testimony admitted that" he had been drinking, was in plaintiff’s house; used angry and abusive language towards plaintiff; but denied spitting on him or of having any intention to strike or harm plaintiff.
The court properly instructed the jury as to the’ law and the jury found for the defendant, and we cannot disturb the verdict.
Upon the record presented we should have been much better pleased had the verdict been the other way.
*8The briefs here presented, that of defendant respondent, an attorney at law, on his own behalf, and that for plaintiff appellant, by his attorney, contain scandalous language used by the writer of each towards the other. Such briefs are stricken from the files for that reason.
By the Court. — Judgment affirmed, no costs in this court to respondent. The respective briefs to be stricken from the files.